 

Exhibit 10.5

 

CytomX Therapeutics, Inc.

2015 Equity Incentive Plan


Early Exercise Option Award Notice

[Name of Optionee]


You have been awarded an option to purchase shares of Common Stock of CytomX
Therapeutics, Inc., a Delaware corporation (the “Company”), pursuant to the
terms and conditions of the CytomX Therapeutics, Inc. 2015 Equity Incentive Plan
(the “Plan”) and the Early Exercise Stock Option Agreement (together with this
Early Exercise Option Award Notice, the “Agreement”).  Copies of the Plan and
the Early Exercise Stock Option Agreement are attached hereto.  Capitalized
terms not defined herein shall have the meanings specified in the Plan or the
Agreement.

Option:

You have been awarded a [Incentive Stock Option / Nonqualified Stock Option] to
purchase from the Company [insert number] shares of its Common Stock, par value
$0.00001 per share (the “Common Stock”), subject to adjustment as provided in
Section 4.2 of the Agreement.

Option Date:

[____________________, _____]

Exercise Price:

$[______________] per share, subject to adjustment as provided in Section 4.2 of
the Agreement.

Vesting Schedule:

Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company or any of its Subsidiaries and Optionee, the Option shall
vest [___________________], if, and only if, Optionee is, and has been,
continuously (except for any absence for vacation, leave, etc. in accordance
with the Company's or its Subsidiaries' policies): (i) employed by the Company
or any of its Subsidiaries, (ii) serving as a Non-Employee Director or (iii)
providing services to the Company or any of its Subsidiaries as an advisor or
consultant, in each case, from the date of this Agreement through and including
such date.

Expiration Date:

Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., U.S. Pacific time, on [_______________].

 

 

 

 

CYTOMX THERAPEUTICS, INC.

 

 

By:

______________________________

Name:

Title:

 

--------------------------------------------------------------------------------

 


Acknowledgment, Acceptance and Agreement:

By signing below and returning this Award Notice to CytomX Therapeutics, Inc. at
the address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Option granted to me and agree to be bound by the terms and
conditions of this Award Notice, the Agreement and the Plan.

 

______________________________

Optionee



 

______________________________

Date

 

CytomX Therapeutics, Inc.

Attention:  [_________________]

343 Oyster Point Blvd.

Suite 100

South San Francisco, CA 94080

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

CytomX Therapeutics, Inc.
2015 Equity Incentive Plan

Early Exercise Stock Option Agreement

CytomX Therapeutics, Inc., a Delaware corporation (the “Company”), hereby grants
to the individual (“Optionee”) named in the early exercise option award notice
attached hereto (the “Award Notice”) as of the date set forth in the Award
Notice (the “Option Date”), pursuant to the provisions of the CytomX
Therapeutics, Inc. 2015 Equity Incentive Plan (the “Plan”), an option to
purchase from the Company the number of shares of the Company’s Common Stock,
par value $0.00001 per share (“Common Stock”), set forth in the Award Notice at
the price per share set forth in the Award Notice (the “Exercise Price”) (the
“Option”), upon and subject to the terms and conditions set forth below, in the
Award Notice and in the Plan.  Capitalized terms not defined herein shall have
the meanings specified in the Plan.

1.Option Subject to Acceptance of Agreement.  The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company (or electronically accepting this Agreement within the
Optionee’s stock plan account with the Company’s stock plan administrator
according to the procedures then in effect).  

2.Time and Manner of Exercise of Option.

2.1.Maximum Term of Option.  In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2.Vesting and Exercise of Option.  The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”).  Alternatively, this Option may be exercised,
in whole or in part, as to shares of Common Stock that have not yet vested in
accordance with the Vesting Schedule (the “Unvested Shares”).  This Option may
not be exercised for a fraction of a Share. The Option shall otherwise be vested
and exercisable following a termination of Optionee’s employment according to
the following terms and conditions:  

(a)Termination of Employment due to Death or Disability.  If Optionee’s
employment with the Company terminates by reason of Optionee’s death or
Disability, the Option, to the extent vested on the effective date of such
termination of employment, may thereafter be exercised by Optionee or Optionee’s
executor, administrator, legal representative, guardian or similar person until
and including the earlier to occur of (i) the date which is one year after the
date of termination of employment and (ii) the Expiration Date.   Except to the
extent the Option is vested and exercisable as of the date of Optionee’s death
or termination due to Disability, the Option shall terminate as of the date of
Optionee’s termination of employment.

(b)Termination by the Company Other than for Cause, Death or Disability or by
Optionee.  If Optionee’s employment with the Company is terminated (i) by the
Company for any reason other than for Cause, death or Disability or (ii) by the
Optionee by reason of the Optionee’s resignation from employment for any reason,
the Option, to the extent vested on the effective date of such termination of
employment, may thereafter be exercised by Optionee until and including the
earlier to occur of (i) the date which is ninety (90) days after the date of
such termination of employment and (ii) the Expiration Date.

(c)Termination by Company for Cause.  If Optionee’s employment with the Company
terminates by reason of the Company’s termination of Optionee’s employment for
Cause, then the Option, whether or not vested, shall terminate immediately upon
such termination of employment.

(d)Definitions.  

1

--------------------------------------------------------------------------------

 

(i)Cause.  For purposes of this Option, “Cause” shall have the meaning set forth
in the employment agreement, if any, between the Optionee and the Company or any
of its Subsidiaries, provided that if Optionee is not a party to an employment
agreement that contains such definition, then “Cause” shall mean a termination
of employment or service based upon a finding by the Company or any of its
Subsidiaries, acting in good faith and based on its reasonable belief at the
time, that the Optionee:  (1) has been negligent in the discharge of his or her
duties to the Company or any Subsidiary, has refused to perform stated or
assigned duties or is incompetent in or (other than by reason of a Disability or
analogous condition) incapable of performing those duties; (2) has been
dishonest or committed or engaged in an act of theft, embezzlement or fraud, a
breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;
(3)  has breached a fiduciary duty, or willfully and materially violated any
other duty, law, rule, regulation or policy of the Company or any of its
Subsidiaries; or has been convicted of, or pled guilty or nolo contendere to, a
felony or misdemeanor (other than minor traffic violations or similar offenses);
(4) has materially breached any of the provisions of any agreement with the
Company or any of its Subsidiaries; (5) has engaged in unfair competition with,
or otherwise acted intentionally in a manner injurious to the reputation,
business or assets of, the Company or any of its Subsidiaries; or (6)  has
improperly induced a vendor or customer to break or terminate any contract with
the Company or any of its Subsidiaries or induced a principal for whom the
Company or any Subsidiary acts as agent to terminate such agency relationship.  
A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Committee) on the date on which the
Company or any Subsidiary first delivers written notice to the Optionee of a
finding of termination for Cause. 

 

(ii)Disability.  For purpose of this Option, “Disability” shall have the meaning
set forth in the employment agreement, if any, between the Optionee and the
Company or any of its Subsidiaries, provided that if Optionee is not a party to
an employment agreement that contains such definition, then “Disability” shall
mean Optionee’s inability, due to illness, accident, injury, physical or mental
incapacity or other disability, to carry out effectively Optionee’s duties and
obligations to the Company or any of its Subsidiaries or, if applicable based on
Optionee’s position, to participate effectively and actively in the management
of the Company or any of its Subsidiaries for a period of at least 90
consecutive days or for shorter periods aggregating at least 120 days (whether
or not consecutive) during any twelve month period, as determined in the
reasonable judgment of the Board. A Disability shall be deemed to have occurred
on the date that either Optionee or Optionee’s personal representative or legal
guardian, on the one hand, or the Company, on the other hand, provides notice to
the other party of the satisfaction of each of the requirements to constitute a
Disability set forth above or on such other date as the parties shall mutually
agree.

2.3.Method of Exercise.  Subject to the limitations set forth in this Agreement,
the Option may be exercised by Optionee (a) with respect to a portion of the
Option that is then vested, by delivering to the Company an executed exercise
agreement in the form attached hereto as Exhibit A, or with respect to a portion
of the Option that is not vested, by delivering to the Company an executed early
exercise agreement in the form attached hereto as Exhibit B (together with
Exhibit A, the “Exercise Agreements”), in each case, specifying the number of
whole shares of Common Stock to be purchased and by accompanying such notice
with payment therefor in full (or by arranging for such payment to the Company’s
satisfaction) either (i) in cash, (ii) by delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of shares of
Common Stock having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option
by reason of such exercise, (iii) by authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy such obligation, (iv) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom
Optionee has submitted an irrevocable notice of exercise or (v) by a combination
of (i), (ii) and (iii), and (b) by executing such documents as the Company may
reasonably request.  Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by Optionee.  No certificate representing a
share of Common Stock shall be issued or delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 4.1, have
been paid.

2

--------------------------------------------------------------------------------

 

2.4.Termination of Option.  In no event may the Option be exercised after it
terminates as set forth in this Section 2.4.  The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date.  Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void. 

3.Transfer Restrictions and Investment Representations.

3.1.Nontransferability of Option.  The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company.  Except to the extent permitted by the foregoing sentence, (i) during
Optionee’s lifetime the Option is exercisable only by Optionee or Optionee’s
legal representative, guardian or similar person and (ii) the Option may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Option, the Option and all rights hereunder shall immediately become null and
void.

3.2.Investment Representation.  Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such purchase has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable.  As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

4.Additional Terms and Conditions.    

4.1.Withholding Taxes.  (a)As a condition precedent to the issuance of Common
Stock following the exercise of the Option, Optionee shall, upon request by the
Company, pay to the Company in addition to the purchase price of the shares,
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option.  If Optionee shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to
Optionee.

(b)Optionee may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means:  (i) a cash payment to the Company;
(ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Required
Tax Payments; (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered to Optionee upon exercise of the Option
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments; (iv) except as may be prohibited by applicable law, a
cash payment by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (v) any combination of (i), (ii)
and (iii).  Shares of Common Stock to be delivered or withheld may not have a
Fair Market Value in excess of the minimum amount of the Required Tax
Payments.  Any fraction of a share of Common Stock which would be required to
satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by Optionee.  No share of Common Stock or certificate
representing a share of Common Stock shall be issued or delivered until the
Required Tax Payments have been satisfied in full.

3

--------------------------------------------------------------------------------

 

4.2.Adjustment.  In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities subject to the Option and the Exercise Price
shall be equitably adjusted by the Committee, such adjustment to be made in
accordance with Section 409A of the Code.  In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants.  The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.   

4.3.Compliance with Applicable Law.  The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company.  The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

4.4.Issuance or Delivery of Shares.  Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Agreement, the number of shares of Common Stock purchased against full
payment therefor.  Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the
Company.  The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such issuance, except as otherwise provided in
Section 4.1.

4.5.Option Confers No Rights as Stockholder.  Optionee shall not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares.  Optionee shall not be considered
a stockholder of the Company with respect to any such shares not so purchased
and issued.

4.6.Option Confers No Rights to Continued Employment.  In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

4.7.Decisions of Board or Committee.  The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise.  Any interpretation, determination or other action made or taken
by the Board or the Committee regarding the Plan or this Agreement shall be
final, binding and conclusive.

4.8.Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

4.9.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to CytomX Therapeutics, Inc., Attn:
[_________________], 343 Oyster Point Blvd., Suite 100, South San Francisco, CA
94080, and if to Optionee, to the last known mailing address of Optionee
contained in the records of the Company.  All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service.  The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or

4

--------------------------------------------------------------------------------

 

express courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company. 

4.10.Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

4.11.Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan, including Section 5.8 of the Plan with respect to a Change in
Control, and shall be interpreted in accordance therewith.  In the event that
the provisions of this Agreement and the Plan conflict, the Plan shall
control.  The Optionee hereby acknowledges receipt of a copy of the Plan.

4.12.Entire Agreement.  This Agreement (including any Exercise Agreements
attached hereto) and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Optionee with respect
to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and the
Optionee.  

4.13.Partial Invalidity.  The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

4.14.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Optionee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

4.15.Counterparts.  The Award Notice may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.




5

--------------------------------------------------------------------------------

 

Exhibit A: Exercise Notice

CytomX Therapeutics, Inc.
2015 Equity Incentive Plan

Option Exercise Agreement

(Vested Portion of Option)

 

The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Early Exercise Option Award Notice dated as of
____________________ and the Early Exercise Stock Option Agreement attached
thereto (together, the “Option Agreement”) under the CytomX Therapeutics, Inc.
2015 Equity Incentive Plan (the “Plan”), as follows:

 

 

·

the Purchaser hereby irrevocably elects to purchase __________________ shares of
Common Stock, par value $0.00001 per share (the “Shares”), of CytomX
Therapeutics, Inc., a Delaware corporation (the “Company”), and

 

·

such purchase shall be at the price of $__________________ per share, for an
aggregate amount of $__________________ (subject to applicable withholding taxes
pursuant to Section 5.5 of the Plan).

Capitalized terms are defined in the Plan if not defined herein.

 

1.Delivery of Share Certificate.  The Purchaser requests that a certificate
representing the Shares be registered to Purchaser and delivered to:
_______________________

_____________________________________________________________________________.

 

2.Investment Representations.  The Purchaser hereby affirms as made as of the
date hereof the representations in Section 3.2 of the Option Agreement and such
representations are incorporated herein by this reference. The Purchaser also
understands and acknowledges that the certificates representing the Shares will
be legended as provided for in Section 5.6 of the Plan.

3.Plan and Option Agreement.  The Purchaser acknowledges that all of his/her
rights are subject to, and the Purchaser agrees to be bound by, all of the terms
and conditions of the Plan and the Option Agreement, both of which are
incorporated herein by this reference.  If a conflict or inconsistency between
the terms and conditions of this Option Exercise Agreement and of the Plan or
the Option Agreement shall arise, the terms and conditions of the Plan and/or
the Option Agreement shall govern.  The Purchaser acknowledges receipt of a copy
of all documents referenced herein (including the Option Agreement) and
acknowledges reading and understanding these documents and having an opportunity
to ask any questions that he/she may have had about them.  Any controversy or
claim arising out of or relating to this Option Exercise Agreement shall
governed by Delaware law as provided in Section 4.10 of the Option Agreement and
Section 5.13 of the Plan.

4.Entire Agreement.  This Option Exercise Agreement, the Option Agreement, and
the Plan together constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  The Plan, the Option Agreement and this
Option Exercise Agreement may be amended in accordance with the terms of the
Plan and the Option Agreement.  Such amendment must be in writing and signed by
the Company.  The Company may, however, unilaterally waive any provision hereof
or of the Option Agreement in writing to the extent such waiver does not
adversely affect the interests of the Purchaser hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

5.Notice of Sale of ISO Shares.  If the Shares are being acquired upon exercise
of an Option are intended to qualify as an Incentive Stock Option, the Purchaser
agrees that, upon any sale or other transfer of the Shares within either one
year of the date that they are acquired by the Purchaser or two years after the
Option Date set forth in the Option Agreement, the Purchaser shall provide
notice to the Company of such disposition.



6

--------------------------------------------------------------------------------

 

“PURCHASER”

 

Signature

  «Name»

Print Name

 

Date

ACCEPTED BY:
CYTOMX THERAPEUTICS, INC.,

a Delaware corporation

By:__________________________________

Its:__________________________________

(To be completed by the Company after the price (including applicable
withholding taxes), value (if applicable) and receipt of funds is verified.)

 




7

--------------------------------------------------------------------------------

 

Exhibit B: Early Exercise Notice

CytomX Therapeutics, Inc.
2015 Equity Incentive Plan

Option Exercise Agreement

(Unvested Portion of Option)

 

The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Early Exercise Option Award Notice dated as of
____________________ and the Early Exercise Stock Option Agreement attached
thereto (together, the “Option Agreement”) under the CytomX Therapeutics, Inc.
2015 Equity Incentive Plan (the “Plan”), as follows:

 

·

the Purchaser hereby irrevocably elects to purchase __________________ shares of
Common Stock, par value $0.00001 per share (the “Restricted Shares”), of CytomX
Therapeutics, Inc., a Delaware corporation (the “Company”), and

 

·

such purchase shall be at the price of $__________________ per share, for an
aggregate amount of $__________________ (subject to applicable withholding taxes
pursuant to Section 5.5 of the Plan).

Capitalized terms are defined in the Plan if not defined herein.

1.Investment Representations.  The Purchaser hereby affirms as made as of the
date hereof the representations in Section 3.2 of the Option Agreement and such
representations are incorporated herein by this reference. The Purchaser also
understands and acknowledges that the certificates representing the Shares will
be legended as provided for in Sections 3.3(c) and 5.6 of the Plan.

2.Vesting.  The Restricted Shares are being acquired prior to the time that they
have become vested in accordance with the terms of the Option
Agreement.  Accordingly, the Restricted Shares are subject to the Company’s
repurchase right set forth in Section 5 below and other restrictions set forth
herein.  The Restricted Shares shall vest, and the Company’s repurchase right
under Section 5 shall lapse, as of the date(s) that the Option would have
otherwise become vested as to such Restricted Shares.  The maximum number of
Restricted Shares that may vest on any occasion or event shall not exceed the
number of shares that would have otherwise vested on such date under the Option
Agreement had the underlying stock option not been exercised early to acquire
the Restricted Shares.  No additional Restricted Shares shall vest after the
Purchaser’s termination of employment or service with the Company and its
Subsidiaries (the “Termination Date”).

3.Delivery of Shares.

(a)Form.  In accordance with Section 3.3(c) of the Plan, during the period of
the Vesting Schedule set forth in the Option Agreement (the “Restriction
Period”), the Restricted Shares shall be held by a custodian in book entry form
with restrictions on such Shares duly noted or, alternatively, a certificate or
certificates representing the Restricted Shares shall be registered in the
Purchaser’s name and may bear a legend, in addition to any legend which may be
required pursuant to Section 5.6 of the Plan, indicating that the ownership of
the Shares represented by such certificate is subject to the restrictions, terms
and conditions of the Plan, the Option Agreement and this Option Exercise
Agreement. All such certificates shall be deposited with the Company, together
with stock powers in the form attached hereto at Exhibit 1 and all other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the Restricted
Shares in the event such Restricted Shares are forfeited in whole or in part.
Upon termination of the Restriction Period (and the satisfaction or attainment
of any applicable Performance Measures), subject to the Company’s right to
require payment of any taxes in accordance with Section 5.5 of the Plan, the
restrictions shall be removed from the requisite number of any Shares that are
held in book entry form, and all certificates evidencing ownership of the
requisite number of Shares shall be delivered to the Purchaser. The shares so
delivered shall no longer be subject to the Company’s repurchase right under
Section 5.

8

--------------------------------------------------------------------------------

 

(b)Stock Power; Power of Attorney.  Concurrent with the execution and delivery
of this Agreement, the Purchaser shall deliver to the Company an executed stock
power in the form attached hereto as Exhibit 1, in blank, with respect to the
Restricted Shares and any related Restricted Property (as defined below).  The
Purchaser, by acceptance of the Option, shall be deemed to appoint, and does so
appoint by execution of this Option Exercise Agreement, the Company and each of
its authorized representatives as the Purchaser’s attorney(s)‑in‑fact to (1)
effect any transfer to the Company (or other purchaser, as the case may be) of
the Restricted Shares acquired pursuant to this Option Exercise Agreement
(including any related Restricted Property) that are repurchased by the Company
(or other permitted purchaser), and (2) execute such documents as the Company or
such representatives deem necessary or advisable in connection with any such
transfer. 

4.Dividend, Voting Rights.  In accordance with Section 3.3(d) of the Plan, after
the date of issuance of the Restricted Shares, the Purchaser shall  have all
rights as a stockholder of the Company, including, but not limited to, voting
rights, the right to receive dividends and the right to participate in any
capital adjustment applicable to all holders of Shares; provided, however, that
such rights shall terminate as to any Restricted Shares that are repurchased by
the Company in accordance with Section 5; and provided further that (i) a
distribution with respect to Shares, other than a regular cash dividend, and
(ii) a regular cash dividend with respect to Shares that are subject to
performance-based vesting conditions, in each case, shall be deposited with the
Company and shall be subject to the same restrictions as the Shares with respect
to which such distribution was made. Any such property referred to in clauses
(i) and (ii) above shall be referred to as “Restricted Property.”  Upon a
repurchase of any Restricted Shares by the Company in accordance with Section 5
prior to the time such Restricted Shares have vested, the Restricted Property
related to such repurchased Restricted Shares shall be automatically transferred
to the Company, without any further action by the Purchaser (or the Purchaser’s
beneficiary or personal representative, as the case may be) or additional
consideration from the Company.  The Company may take any other action necessary
or advisable to evidence such transfer.  The Purchaser (or the Purchaser’s
beneficiary or personal representative, as the case may be) shall deliver any
additional documents of transfer that the Company may request to confirm the
transfer of such Restricted Property to the Company.

5.Company’s Repurchase Right.  Subject to the terms and conditions of this
Section 5, the Company shall have the right (the “Repurchase Right”) (but not
the obligation) to repurchase in one or more transactions in connection with the
termination of the Purchaser’s employment by or services to the Company or any
of its Subsidiaries, and the Purchaser (or any permitted transferee) shall be
obligated to sell any of the Restricted Shares that have not, as of the
Purchaser’s Termination Date, become vested.  

To exercise the Repurchase Right, the Company must give written notice thereof
to the Purchaser (the “Repurchase Notice”).  The Repurchase Notice is
irrevocable by the Company and must (a) be in writing and signed by an
authorized officer of the Company, (b) set forth the Company’s intent to
exercise the Repurchase Right and contain the total number of Restricted Shares
to be sold to the Company pursuant to the exercise of the Repurchase Right, (c)
be mailed or delivered to the Purchaser at the Purchaser’s address reflected or
last reflected on the Company’s payroll records or delivered to the Purchaser in
person, and (d) be so mailed or delivered no later than second anniversary of
the Purchaser’s Termination Date.  If mailed, the Repurchase Notice shall be
enclosed in a properly sealed envelope, addressed as aforesaid, and deposited
(postage prepaid) in a post office or branch post office regularly maintained by
the United States government.  The Repurchase Notice shall be deemed to have
been duly given as of the date mailed or delivered in accordance with the
foregoing provisions.

The price per Restricted Share to be paid by the Company upon settlement of the
Company’s Repurchase Right (the “Repurchase Price”) shall equal the lesser of
(a) the price paid by the Purchaser to exercise the stock option and acquire
such Restricted Share, or (b) the Fair Market Value of a Share determined as of
the date of the Repurchase Notice.  No interest shall be paid with respect to
and no other adjustments (other than adjustments in accordance with Section 5.7
of the Plan to reflect stock splits and similar changes in capitalization) shall
be made to the Repurchase Price.  The closing of any repurchase under this
Section 5 shall be at a date to be specified by the Company, such date to be no
later than 30 days after the mailing or delivery of the Repurchase Notice.  The
Repurchase Price shall be paid at the closing in the form of a check or by
cancellation of money purchase indebtedness.

Upon a repurchase of any Restricted Shares by the Company, such repurchased
Restricted Shares shall be automatically transferred to the Company, without any
further action by the Purchaser (or the Purchaser’s

9

--------------------------------------------------------------------------------

 

beneficiary or personal representative, as the case may be).  The Company may
exercise its powers under this Option Exercise Agreement (including, without
limitation, its powers under Section 3) and take any other action necessary or
advisable to evidence such transfer.  The Purchaser (or the Purchaser’s
beneficiary or personal representative, as the case may be) shall deliver any
additional documents of transfer that the Company may request to confirm the
transfer of such repurchased Restricted Shares to the Company.

If the Purchaser (or any permitted transferee who is an employee of the Company
or any Subsidiary) ceases to be an employee of the Company or any of its
Subsidiaries and holds Restricted Shares as to which the Company’s Repurchase
Right has been exercised, the Purchaser shall be entitled to payment in respect
of such Restricted Shares in accordance with the foregoing provisions of this
Section 5, but (unless otherwise required by law) shall no longer be entitled to
participation in the Company or other rights as a stockholder with respect to
the Restricted Shares subject to the repurchase.  To the maximum extent
permitted by law, the Purchaser’s rights following the exercise of the
Repurchase Right shall, with respect to the repurchase and the Restricted Shares
covered thereby, be solely the rights that he or she has as a general creditor
of the Company to receive payment of the amount specified above in this Section
5.

6.Other Restrictions.  The Restricted Shares, both before and after such shares
have become vested pursuant to Section 2 hereof, are subject to and the
Purchaser hereby agrees to the following terms and conditions of the sale of the
Restricted Shares to the Purchaser:

 

·

any transfer of the Restricted Shares must comply with the restrictions on
transfer set forth in Section 3.2 of the Option Agreement and Sections 5.4 and
5.6 of the Plan;

 

·

any Restricted Property in respect of the Restricted Shares may not be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily, other than by will or the laws
of descent and distribution, until the time that the Restricted Shares to which
the Restricted Property relates become vested in accordance with Section 2
hereof;

 

·

as a condition to any otherwise permitted transfer of the Restricted Shares, the
Company may require the transferee to execute a written agreement, in a form
acceptable to the Company, that the transferee acknowledges and agrees to the
foregoing terms and restrictions imposed on the shares.

7.Plan and Option Agreement.  The Purchaser acknowledges that all of his/her
rights are subject to, and the Purchaser agrees to be bound by, all of the terms
and conditions of the Plan and the Option Agreement, both of which are
incorporated herein by this reference.  If a conflict or inconsistency between
the terms and conditions of this Exercise Agreement and of the Plan or the
Option Agreement shall arise, the terms and conditions of the Plan and/or the
Option Agreement shall govern.  The Purchaser acknowledges receipt of a copy of
all documents referenced herein (including the Option Agreement) and
acknowledges reading and understanding these documents and having an opportunity
to ask any questions that he/she may have had about them.  Any controversy or
claim arising out of or relating to this Exercise Agreement shall governed by
Delaware law shall apply as provided in Section 4.10 of the Option Agreement and
Section 5.13 of the Plan.

8.Entire Agreement.  This Exercise Agreement, the Option Agreement, and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof.  The Plan, the Option Agreement and this Exercise
Agreement may be amended in accordance with the terms of the Plan and the Option
Agreement.  Such amendment must be in writing and signed by the Company.  The
Company may, however, unilaterally waive any provision hereof or of the Option
Agreement in writing to the extent such waiver does not adversely affect the
interests of the Purchaser hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

9.Notice of Sale of ISO Shares.  If the Shares are being acquired upon exercise
of an Option are intended to qualify as an Incentive Stock Option, the Purchaser
agrees that, upon any sale or other transfer of the Shares within either one
year of the date that they are acquired by the Purchaser or two years after the
Option Date set forth in the Option Agreement, the Purchaser shall provide
notice to the Company of such disposition.



10

--------------------------------------------------------------------------------

 

“PURCHASER”

 

Signature

  «Name»

Print Name

 

Date

ACCEPTED BY:
CYTOMX THERAPEUTICS, INC.,

a Delaware corporation

By:__________________________________

Its:__________________________________

(To be completed by the Company after the price (including applicable
withholding taxes), value (if applicable) and receipt of funds is verified.)

 




11

--------------------------------------------------------------------------------

 

EXHIBIT 1

 

STOCK POWER

 

FOR VALUE RECEIVED and pursuant to that certain Option Exercise Agreement
between CytomX Therapeutics, Inc., a Delaware corporation (the “Company”), and
the individual named below (the “Individual”) dated as of __________________,
the Individual, hereby sells, assigns and transfers to the Company, an aggregate
_______________ shares of Common Stock of the Company, standing in the
Individual’s name on the books of the Company and represented by stock
certificate number(s) ________________________________________ to which this
instrument is attached, and hereby irrevocably constitutes and appoints
______________________________________________________ as his or her attorney in
fact and agent to transfer such shares on the books of the Company, with full
power of substitution in the premises.

Dated __________________, _______

 

Signature

 

  «Name»

Print Name

(Instruction: Please do not fill in any blanks other than the signature
line.  The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Option Exercise Agreement without
requiring additional signatures on the part of the Individual.)

 

 

 

12